Case 5:18-cv-O4141-HLT-.]PO Document 2 Filed 11/26/18 Page 1 of 1

is 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the infomiation contained herein neither replace nor supplement the filing and service of
provided by local rules ofcolut. This form, approved by the Judicial Conference ofthe Unitecl

pleadings or other papers as required by law, except as
States in September 1974, is required for the use of the Clerk of Court for the

purpose Ofinifiatlng the Civil docket Sheet. (SEE INSTRUCT]ONS ON NEX'I'PAGE OF THIS FORJ\!.)

 

I. (a) PLAINTIFFS
Bermudez, Amy

(b) County of Residence ofFirSt Listed Plaintiff ShaWr\€€
(E¢\'CEPT]N U.S. PLA]NT[FF CASES)

cyl$ilqie§?‘§?¥é£§aa¥a:"eé%’aén fe€r§z'€za’n"§ needs & Paimer LLP
515 S. Kansas Ave., Topeka, KS 66603
(785) 233-0593

DEFENDANTS
City of Topeka, Kansas

County ofResidence of`First Listed Defendant ShaWh€e
(/N U.S. PLA]NT[FF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TR_ACT OF LAND INVOLVED.

NOTE:

Vll

J. tiiiili€)y(`§(lié§'isoon), Henson Hutton l\/ludrlck Gragson & Vogelsberg
3649 SW Bur|ingame Road, Ste. 200, Topeka, KS 66611
(785) 232-2200

 

 

II. BASIS QF JURISDICTIOI\J (Place an "X" i/z One Bax Only)

 

HI.

CITIZENSHIP OF PRII\ICIPAL PARTIES (P/aca an "X" in One Bo.r]?)/‘ Plaillli”
(FarDiversl!y C.'nses Uuly) and OIze Baijr De_f¢;’)ldalrt)

 

 

 

 

 

 

 

 

 

 

 

El 1 U.S. Govemment 5 3 Federa1 Question PTF _ DEF PTF DEF
Plaintit`i` (U.S. G'a\'ermnent Nol a Pa)'ty) Citizen ofThis State ij 1 13 l Incorporated ar Princ`ipal Place " 13 4 p 4
ofBusiness In This Slate
El 2 U.S. Govemment 13 4 Diversity Citizen ot`Another State |3 2 E| 2 lncorporated and Principal Place 13 5 13 5
Def`endant (Indimle Citi:.’ens/lip ofPa)'Iie.r in Itam II]) ofBuSiness In Another State
Citizen or Subject ofa 13 3 El 3 Foreign Nation 13 6 13 6
Fol'eign Country
IV. NATURE CF SUIT (Plac:e an “,"' in 0)1eBa.\' Onl_v) Click here for: Nature of Suit Code Descriptions.
l_ CONTRACT ` ` TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES l
13 110 Insurancc I’ERSONAL INJURY PERSONAL lN.IURY D 625 Drug Reluted Scizurc 13 422 Appcal 28 USC 158 13 375 Falsc C|aims Act
|3 120 Marinc 13 310 Airplanc |3 365 Pcrsonal Injury - ofPropcrty 21 USC 881 13 423 Withdrawal Cl 376 Qui Tam (31 USC
Cl 130 Miller Act 13 315 Airplane Product Procluct Liability 13 690 Other 28 USC 157 3729(£1))
|:l 140 Negoliable lnslrument Liabilily 13 367 Health Care/ |3 400 Slate Reapportionmenl
13 150 Rccovcry of Ovcrpuyment Cl 320 Assault, Libcl & Pliarmaccutical PROPERTY RIGHTS CJ 410 Antitrust
& Enforccmcnt of Judgment Slander Persona| Injury 13 820 Copyrights 13 430 Banks and Banlcing
|3 151 Medicare Act 13 330 Federa1Employers’ ProductLiabi|ity 13 830 Patent 13 450 Commerce
[J 152 Recovery ofDet`aulted Liability 13 368 Asbestos Personal 13 835 Patent - Abbreviated Cl 460 Deportation
Sludent Louns 13 340 Marine Injury Producl New Dmg Applicalion 13 470 Rackeleer lnt`luenced and
(Excludcs Vcterans) Cl 345 Man'nc Product Liubility 13 840 Traclcmark Cormpt Organizations
13 153 Recovcry ovacrpayment Liubility PERSONAL PROPERTY LABOR ~ SOClAL SECURITY 13 480 Consumcr Credit
ofVctcran`s Bcnef'its D 350 Motor Vchic|c 13 370 Olher Fraud |3 710 Fair Labor Standards |‘_`l 861 HlA (1395{1) 13 490 Cablc/Sat TV
13 160 Stockholders’ Suits Cl 355 Motor Vehicle 13 371 Trulh in Lending Act |3 862 B|ack Lung (923) 13 850 Securities/Commodities/
|'3 190 Other Contruct Producl Liability 13 380 Olher Personn| U 720 Lubor/Management Cl 863 DlWC/DIWW (405(g)) Exchunge
13 195 Contract Pl‘oduct Liabi|ity 13 360 Other Personal Property Damage Relalions 13 864 SSID Ti11e XVI El 890 Cther Stututory Actions
13 196 Franchise Injury Cl 385 Property Damage 13 740 Railway Labor Act |3 865 RSI (405(g)) |3 891 Agricultura1 Acts
13 362 Pcrsonal Injury ~ Product Liability D 751 Family and Mcdicnl 13 893 Environmental Mattcrs
Mcdical Ma|praclicc Lcave Act 13 895 Frccdom oi"lnf`onnation
l REAL PROPERTY CIVIL RIGHTS I’RISONER PETITIONS 13 790 Othcr L£lbor Litigntion FEDERAL TAX SUITS Act
13 210 Lnnd Condemnntion |3 440 Other Civil Rights Hnbeus Corpus: 13 791 Employee Retirement D 870 Taxes (U.S. Plnintiff` El 896 Arbitration
13 220 Foreclosure 13 441 Voting Cl 463 Alien Detainee Income Security Act or Dei`endant) |3 899 Ad\ninislrative Procedure
El 230 Rent Lease & Ejectment QI 442 Emp|oyment [J 510 Motions to Vacnte 13 871 IRS-Third Party Act/Review or Appeal of
Cl 240 Torts to Land El 443 Housing/ Sentence 26 USC 7609 Agency Decision

13 245 Tort Product Liability Accommodations Cl 530 Gcncral

13 950 Constitutionnlity 01`

 

13 290 All Othcr Rca| Fmpcrty |3 445 Amcr. w/Disabililics - |3 535 Dcmh Pcnally

IMMIGRATION Slatc Statutcs

 

Employment Othcr:
EJ 446 Amer. w/Disabilltics - |3 540 Mandamus & Otlicr
Olher 13 550 Civil Rights

13 448 Educntion 13 555 Prisun Condition
|3 560 Civil Detuincc -
Conditions of

Coiillnement

 

 

 

13 462 Natum|ization Application
D 465 Olhcr Immigration
Actions

 

 

 

V. ORIGIN (le.'e an "X" in One Bax On[y)

131 Original §§2 Removed from
Proceeding State Court

|3 3 Rernanded from
Appcllate Court

134

VI. CAUSE OF ACTION

Bricf description ofcause:
Sex Discrimination/Retaliation

g CHECK IF THIS IS A CLASS ACTION

 

VII. REQUESTED IN

Reinstated or
Reopened

[1 6 Multidistricl
Litigzltion -
Transfcr

13 8 Multidislrict
Litigation ~
Dirccl Filc

g 5 Transl"errcdl`rom
Anothcr District
(SFC’C"/y)

Cllc 1116 U.S. Civil Sfululc undCr' Which you arc filing (Du nat citejuri.\'llictimml stnlu!c.s’ lm[¢.'.\'.s' rll'vcrsity)f

Remova| 28 USC § 1441, et seq of Petltlon 42 USC § 2000e-2(a),

42 USC § 2000€-3(3)

DEMAND $ CHECK YES only ifdemanded in coniplaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv-P. JURY DEMAND; m Yes mNo
VIII. RELATED CASE(S) S . _ ~
IF ANY ( LLmst/uetm/zs). JUDGE DOCKET NUMBER

 

 

DATE

///zc@//z

FOR OFF|CE USE ONLY

RECElPT #

AMOUNT APPLYTNG lFP

SIGN T 1113 ATTO ‘Y OF RECORD
0 M Rt»<mkav\j
/ 1" V

JUDGE

MAG. JUDGE

